EXHIBIT 21 NATIONAL HOLDINGS CORPORATION September 30, 2011 Percentage of Voting State of Securities Subsidiary Name Incorporation Owned National Securities Corporation Washington 100% National Asset Management, Inc. Washington 100% National Insurance Corporation Washington 100% National Holdings Mortgage Corporation Washington 100% National Group Benefits Corporation Washington 100% National Securities Futures Corporation Washington 100% vFinance, Inc. Delaware 100% Green Hills Advisory Services, Inc. Washington 100% vFinance Lending Services, Inc. Florida Critical Advisors, LLC Virginia Critical Investors, LLC Virginia vFinance Investments Holdings, Inc. Florida vFinance Executive Services, Inc. Florida vFinance Holdings, Inc. Florida vFinance Investments, Inc. Florida EquityStation, Inc. Florida OpusNational LLC New York Osage National Florida 100% owned by vFinance, Inc. 100% owned by vFinance Investment Holdings, Inc. 24.9% owned by minority interest 50.0% owned by unconsolidated affiliate 60.0% owned by unconsolidated affiliate
